Case 2:20-cv-06559-JAK-MAA Document 6 Filed 09/14/20 Page 1 of 1 Page ID #:103

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:20-cv-06559-JAK (MAA)                                           Date: September 14, 2020
Title       Todd Tei v. Los Angeles Department of Child and Family Services et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed for Want of Prosecution

        On July 27, 2020, the Court issued an Order dismissing the Complaint and ordering Plaintiff
Todd Tei (“Plaintiff”), no later than August 26, 2020, to either file a First Amended Complaint
(“FAC”) that complies with Rule 8 of the Federal Rules of Civil Procedure or advise the Court that
Plaintiff does not intend to file a FAC. (ECF No. 5.) The Court explicitly cautioned Plaintiff that
“failure to comply with this order [would] result in a recommendation that the lawsuit be
dismissed without prejudice for failure to prosecute and/or comply with court orders. See Fed.
R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.” (Id.)

        To date, Plaintiff has filed neither a FAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by
October 14, 2020 why the Court should not recommend that the case be dismissed for want of
prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a FAC or a Notice of
Dismissal on or before that date, this Order to Show Cause will be discharged, and no additional
action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.

Attachment: Notice of Dismissal


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
